DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-22 were previously pending in this application.  The amendment filed 04 February 2021 has been entered and the following has occurred: No Claims have been amended.  No Claims have been cancelled or added.
Claims 1-22 remain pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Acknowledgement is made of applicant’s claim for foreign priority to 28 September 2016 under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner in this Office Action.


	





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claims recite subject matter within a statutory category as a process (claims 11 & 21), machine (claims 1-10 & 13-20), and manufacture (claims 12 & 22) which recite steps of:
obtain answers to respective questions about a behavioral pattern of the patient, the questions each belonging to one of n domains, where n is an integer of at least two;
in accordance with the answers obtained, calculate scores for the respective domains, the scores being expressed as numerical values and related to the behavioral pattern of the patient
calculate the Euclidean distance between fixed-point coordinates and coordinates represented by the scores for the respective domains calculated in an n-dimensional space in which number lines used to show the scores for the respective domains correspond to coordinate axes;
determine a dementia care burden level for the patient to be cared for in accordance with the Euclidean distance calculated by the distance calculator; and
output the dementia care burden level determined.
These steps of obtaining answers to questions presented to the patient, representing the answer to each question as a numerical value, and calculating the Euclidean distance between coordinates represented by the scores based on the questions asked to the patient to determine a dementia care burden level for the patient as drafted, under the broadest reasonable interpretation, includes mathematical concepts.  According to MPEP §2106.04(a)(2), mathematical concepts, i.e. mathematical relationships, 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-10, 12, 14-20, and 22, reciting particular aspects of how the mathematical concepts, relationships, and formulas may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of an obtainment unit, a score calculator, a distance calculator, a determination unit, and an output unit amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0104]-[0105], [0187]-[0188], [0191]-[0192], [0193]-[0194], [0195]-[0196]. respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining answers to respective questions amounts to mere data gathering, recitation of expressing the answers as numerical values and using these numerical values to represent fixed-point coordinates to calculate the Euclidean distance between the coordinates or determining a dementia care burden level based on the calculated Euclidean distance, amounts to selecting a 
generally link the abstract idea to a particular technological environment or field of use (such as the level calculated specifically being a care burden level or the care burden level specifically being a dementia care burden level, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-4, 6-7, 9, 10, 12, 14-16, 18-19, & 22 additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 5, 7-10, 17, & 19-20, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 5, 7-10, 17, & 19-20, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2-3, 9, 12, 14-15, 18, & 22, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as scoring the answers obtained by the obtainment Flook, MPEP 2106.05(d)(II)(ii); storing questions about a behavioral pattern of the patient, storing answers to the questions, storing numerical values representative of the answers to the questions, storing fixed-point coordinates and coordinates represented by the scores calculated, storing the dementia care burden level, storing information to be outputted by the output unit, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10, 12, 14-20, and 22, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 9-10, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 2-9, 12, 14-19, & 22 , e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 10 & 19, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-10, 12, 14-20, and 22, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-15, & 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bangara et al. (U.S. Patent Publication No. 20110060604) in view of Nagaoka et al. (U.S. Patent Publication No. 20130132110).

Claim 1 –
Regarding Claim 1, Bangara discloses a dementia care burden level determination device for determining a dementia care burden level for a patient to be cared for, the dementia care burden level determination device comprising:
an obtainment unit configured to obtain answers to respective questions about a behavioral pattern of the patient, the questions each belonging to one of n domains, where n is an integer of at least two (See Bangara Par [0037] which discloses severity scores being generated for each of 7 domains, based on derived variables and individual item responses provided to the system from each domain; See Bangara Par [0085] which discloses each domain being given or assigned a numerical scored based on the items selected within the domain, the score being computed by summing the scores for the component item responses within each domain, 
a score calculator that, in accordance with the answers obtained by the obtainment unit, calculates scores for the respective domains, the scores being expressed as numerical values and related to the behavioral pattern of the patient (See Bangara Par [0037] which discloses severity scores being generated for each of 7 domains, based on derived variables and individual item responses provided to the system from each domain; See Bangara Par [0085] which discloses each domain being given or assigned a numerical scored based on the items selected within the domain, the score being computed by summing the scores for the component item responses within each domain, based on community standards and research as to the clinical relevance and level of severity of each variable and response within the domain);
a determination unit configured to determine a dementia care burden level for the patient to be cared for in accordance with the Euclidean distance calculated by the distance calculator (See Bangara [0078] which discloses the determination of a level of care being based on the distance between the response set and its closest anchor response set, or it was based on clinical community standards); and
an output unit configured to output the dementia care burden level determined by the determination unit (See Bangara [0085]-[0087] which discloses an output report that includes the care burden level or level of urgency is outputted and a graph of the domain scores as a visual presentation of the patient’s clinical profile is outputted as well).
Bangara does not explicitly discloses a device comprising:
a distance calculator that calculates Euclidean distance between fixed-point coordinates and coordinates represented by the scores for the respective domains calculated by the score calculator in an n-dimensional space in which number lines used to show the scores for the respective domains correspond to coordinate axes

Bangara discloses the use of Euclidean distance to represent scores for the respective domains (See Bangara Par [0078] which discloses the determination of a level of care being based on the distance between the response set and its closest anchor response set in an n-dimensional space, where n represents the number of domains represented and scored).  However, Bangara does not explicitly disclose the domains corresponding to coordinate axes or number lines being uses to show the scores for the respective domains.  

Nagaoka discloses the domains corresponding to coordinate axes or number lines being uses to show the scores for respective domains (See Nagaoka Par [0177]-[0182] & Figs. 13-16 which disclose the axes corresponding to the domain or various activities that can be performed, the emotional stability that is required for each activity, etc. and the use of number lines to show the scores for respective domains)  The device of Nagaoka is directly applicable to the device of Bangara because both devices share limitations and capabilities, namely, they are both directed towards determining and managing a patient’s clinical status such as Alzheimer’s or dementia based on inputted answers to questions and patient condition information.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a device that combines the distance calculations between data sets as disclosed by Bangara and the coordinate axes corresponding to the various domains of activities and use of number lines as disclosed by Nagaoka.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments, because by making the domains correspond to coordinate axes and number lines being used to show the scores for respective domains, it is easy for the care concerned person to compare the pieces of patient condition information shown in the 3D area charts shown in Figs. 13-16 (See Nagaoka Par [0177]-[0182]).

Claim 2 –
Regarding Claim 2, Bangara and Nagaoka disclose the dementia care burden level determination device according to Claim 1 in its entirety.  Bangara further discloses a device, wherein:
the fixed-point coordinates correspond to coordinates obtained as a result of a combination, for which the dementia care burden level is preset to be highest, of answers to the respective questions (See Bangara Par [0085]-[0086] which discloses each domain being assigned a numerical score based on the items selected within the domain, the scores being computed by summing the scores for the component item responses within each domain, based on community standards as to the clinical relevance and level of severity of each variable and response within the domain. See Bangara Par [0048] & [0078] which discloses exemplary criteria used to map the stratified variables across the different domains to levels of care, and this mapping being based on the distance between the response set (responses to items selected within the domain) and the closest anchor response set, which, as described in Par [0048], is selected based on the basis of community standards and clinical research as being the most relevant to describe clinical acuity (highest or lowest)), and
the determination unit determines the dementia care burden level so that when two of the Euclidean distances, one shorter than the other and one longer than the other, are compared, the dementia care burden level for the shorter Euclidean distance is not lower than the dementia care burden level for the longer Euclidean distance (See Bangara Par [0069] which discloses a set of “gap” equations being created to account for all combinations of input responses, is mapped to a stratification level based on the degree to which it deviated from its nearest anchor criteria, with, as according to Bangara Par [0062] the highest values of deviation being represented as the most severe form of burden levels and the smaller values representing the least severe levels).

Claim 3 –
Regarding Claim 3, Bangara and Nagaoka disclose the dementia care burden level determination device according to Claim 1.  Bangara further discloses a device, wherein:
the score calculator calculates the scores by calculating, for each of the domains, a sum of numerical values into which answers to questions belonging to the domain have been converted (See Bangara Par [0085]-[0086] which discloses each domain being assigned a numerical score based on the items selected within the domain, the scores being computed by summing the scores for the component item responses within each domain, based on community standards as to the clinical relevance and level of severity of each variable and response within the domain).

Claim 5 –
Regarding Claim 5, Bangara and Nagaoka disclose the dementia care burden level determination device according to Claim 1.  Nagaoka further discloses a device, wherein:
where n is three (See Nagaoka Par [0177]-[0182] & Figs. 13-16 which disclose the axes corresponding to the domain or various activities that can be performed, the emotional stability that is required for each activity, etc. and the use of number lines to show the scores for respective domains and the figures showing a graphical representation of the scores in an n=3 dimensional space).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a device that combines the generation of graphs of the domain scores as disclosed in Bangara and the 3-dimensional graphing capabilities as disclosed in Nagaoka.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments, because by making the domains correspond to the number of dimensions in the spatial depiction of the domain scores, it is easy for the care concerned person to compare the 

Claim 6 –
Regarding Claim 6, Bangara and Nagaoka disclose the dementia care burden level determination device according to Claim 1.  Nagaoka discloses a device, further comprising:
an image generator that generates a three-dimensional image in which a position of the fixed-point coordinates represented by the scores for the respective domains calculated by the score calculator are visible together in the n-dimensional space (See Nagaoka Par [0177]-[0182] & Figs. 13-16 which disclose the axes corresponding to the domain or various activities that can be performed, the emotional stability that is required for each activity, etc. and the use of number lines to show the scores for respective domains and the figures showing a graphical representation of the scores in an n=3 dimensional space),
wherein:
the output unit also displays the three-dimensional image generated by the image generator (See Nagaoka Par [0066] & [0177]-[0182] & Figs. 13-16 which disclose the axes corresponding to the domain or various activities that can be performed, the emotional stability that is required for each activity, etc. and the use of number lines to show the scores for respective domains and the figures showing a graphical representation of the scores in an n=3 dimensional space).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a device that combines the generation of graphs of the domain scores as disclosed in Bangara and the 3-dimensional graphing capabilities and image generation capabilities as disclosed in Nagaoka.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments, because by making the domains 


Claim 7 –
Regarding Claim 7, Bangara and Nagaoka disclose the dementia care burden level determination device according to Claim 1.  Bangara discloses a device, further comprising:
question image storage that stores, for each of the questions, a question image containing the question and a plurality of answer choices to the question (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question);
a reception unit configured to receive for each of the question images stored in the question image storage, an answer choice selected from the plurality of answer choices contained in the question image (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question, each response being able to be selected or not selected); and
numerical value storage that stores, for each of the question images stored in the question image storage, numerical values and the plurality of answer choices contained in the question image, the numerical values each being associated with a different one of the plurality of answer choices (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question; See Bangara Par [0037] which discloses severity scores being generated for each of 7 domains, based on derived variables and individual item responses provided to the system from each domain; See Bangara Par [0085] which discloses each domain being 
wherein:
the output unit also displays each of the question images stored in the question image storage (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question),
the obtainment unit obtains each answer by obtaining, as an answer, the answer choice received by the reception unit (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question, each response being able to be selected or not selected), and
the score calculator calculates the scores in accordance with the numerical values stored in the numerical value storage in association with the answer choices corresponding to the answer by the obtainment unit (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question; See Bangara Par [0037] which discloses severity scores being generated for each of 7 domains, based on derived variables and individual item responses provided to the system from each domain; See Bangara Par [0085] which discloses each domain being given or assigned a numerical scored based on the items selected within the domain, the score being computed by summing the scores for the component item responses within each domain, based on community standards and research as to the clinical relevance and level of severity of each variable and response within the domain).

Claim 8 –
Regarding Claim 8, Bangara and Nagaoka discloses the dementia care burden level determination device according to Claim 7.  Bangara further discloses a device, wherein:
each of the question images contains five answer choices (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question;  As set forth in MPEP §2144.05(II), as long as a reference discloses that each question contains a number of finite answer choices because, it is not inventive to discover the optimum or workable ranges of something, in this case the number of answer choices present for each question image, by routine experimentation.  Unless it can be shown that the claimed range or amount of something is critical to the disclosure and functionality of the claimed invention, any number or range that is disclosed in a reference can be used), and
each of the question images also contains three illustrations for three respective answer choices among the five answer choices, the two remaining answer choices being associated with the highest numerical value and the lowest numerical value in the numerical value storage (See Bangara Par [0048]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question and the variables being selected based on community standards and clinical research as being the most relevant to describe clinical acuity, each response being designated by an illustration of a checkbox; As set forth in MPEP §2144.05(II), as long as a reference discloses that each question contains a number of finite answer choices because, it is not inventive to discover the optimum or workable ranges of something, in this case the number of answer choices present for each question image, by routine experimentation.  Unless it can be shown that the claimed range or amount of something is critical to the disclosure and functionality of the claimed invention, any number or range that is disclosed in a reference can be used; See 

Claim 11 –
Regarding Claim 11, Bangara and Nagaoka discloses a dementia care burden level determination method of determining a dementia care burden level for a patient to be cared for, the dementia care burden level determination method comprising:
obtaining answers to respective questions about a behavioral pattern of the patient, the questions each belonging to one of n domains, where n is an integer of at least two (See Bangara Par [0037] which discloses severity scores being generated for each of 7 domains, based on derived variables and individual item responses provided to the system from each domain; See Bangara Par [0085] which discloses each domain being given or assigned a numerical scored based on the items selected within the domain, the score being computed by summing the scores for the component item responses within each domain, based on community standards and research as to the clinical relevance and level of severity of each variable and response within the domain);
in accordance with the answers obtained in the obtaining, calculating scores for the respective domains, the scores being expressed as numerical values and related to the behavioral pattern of the patient
in accordance with the Euclidean distance calculated in the calculating, determining a dementia care burden level for the patient to be cared for (See Bangara [0078] which discloses the determination of a level of care being based on the distance between the response set and its closest anchor response set, or it was based on clinical community standards); and
outputting the dementia care burden level determined in the determining (See Bangara [0085]-[0087] which discloses an output report that includes the care burden level or level of urgency is outputted and a graph of the domain scores as a visual presentation of the patient’s clinical profile is outputted as well).

Bangara does not explicitly discloses a device comprising:
in an n-dimensional space in which number lines used to show the scores for the respective domains correspond to coordinate axes, calculating a Euclidean distance between fixed-point coordinates and coordinates represented by the scores for the respective domains calculated in the calculating;

Bangara discloses the use of Euclidean distance to represent scores for the respective domains (See Bangara Par [0078] which discloses the determination of a level of care being based on the distance between the response set and its closest anchor response set in an n-dimensional space, where n represents the number of domains represented and scored).  However, Bangara does not explicitly disclose the domains corresponding to coordinate axes or number lines being uses to show the scores for the respective domains.  

Nagaoka discloses the domains corresponding to coordinate axes or number lines being uses to show the scores for respective domains (See Nagaoka Par [0177]-[0182] & Figs. 13-16 which disclose the axes corresponding to the domain or various activities that can be performed, the emotional stability that 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a device that combines the distance calculations between data sets as disclosed by Bangara and the coordinate axes corresponding to the various domains of activities and use of number lines as disclosed by Nagaoka.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments, because by making the domains correspond to coordinate axes and number lines being used to show the scores for respective domains, it is easy for the care concerned person to compare the pieces of patient condition information shown in the 3D area charts shown in Figs. 13-16 (See Nagaoka Par [0177]-[0182]).


Claim 12 –
Regarding Claim 12, Bangara and Nagaoka discloses a non-transitory computer-readable recording medium having a dementia care burden level determination program recorded thereon:
the dementia care burden level determination program being designed to cause a computer including a processor and memory to implement the dementia care burden level determination method according to Claim 11 (See item 20 for explanation of Claim 11 which is fully taught by Bangara and Nagaoka and containing non-transitory computer-readable recording media devices such as in Bangara Par [0007] or Nagaoka Par [0022]).

Claim 13 –
Regarding Claim 13, Bangara discloses a dementia treatment therapeutic effect determination device for determining a therapeutic effect of treatment for dementia in terms of a dementia care burden level for a patient to be cared for, the dementia treatment therapeutic effect determination device comprising:
an obtainment unit configured to obtain answers to respective questions about a behavioral pattern of the patient, the questions each belonging to one of n domains, where n is an integer of at least two (See Bangara Par [0037] which discloses severity scores being generated for each of 7 domains, based on derived variables and individual item responses provided to the system from each domain; See Bangara Par [0085] which discloses each domain being given or assigned a numerical scored based on the items selected within the domain, the score being computed by summing the scores for the component item responses within each domain, based on community standards and research as to the clinical relevance and level of severity of each variable and response within the domain);
a score calculator that, in accordance with the answers obtained by the obtainment unit, calculates scores for the respective domains, the scores being expressed as numerical values and related to the behavioral pattern of the patient (See Bangara Par [0037] which discloses severity scores being generated for each of 7 domains, based on derived variables and individual item responses provided to the system from each domain; See Bangara Par [0085] which discloses each domain being given or assigned a numerical scored based on the items selected within the domain, the score being computed by summing the scores for the component item responses within each domain, based on community standards and research as to the clinical relevance and level of severity of each variable and response within the domain);
a determination unit configured to determine a dementia care burden level for the patient to be cared for in accordance with the Euclidean distance calculated by the distance calculator (See Bangara [0078] which discloses the determination of a level of care being based on the and
an output unit configured to output the dementia care burden level determined by the determination unit (See Bangara [0085]-[0087] which discloses an output report that includes the care burden level or level of urgency is outputted and a graph of the domain scores as a visual presentation of the patient’s clinical profile is outputted as well).
Bangara does not explicitly discloses a device comprising:
a distance calculator that calculates Euclidean distance between fixed-point coordinates and coordinates represented by the scores for the respective domains calculated by the score calculator in an n-dimensional space in which number lines used to show the scores for the respective domains correspond to coordinate axes

Bangara discloses the use of Euclidean distance to represent scores for the respective domains (See Bangara Par [0078] which discloses the determination of a level of care being based on the distance between the response set and its closest anchor response set in an n-dimensional space, where n represents the number of domains represented and scored).  However, Bangara does not explicitly disclose the domains corresponding to coordinate axes or number lines being uses to show the scores for the respective domains.  

Nagaoka discloses the domains corresponding to coordinate axes or number lines being uses to show the scores for respective domains (See Nagaoka Par [0177]-[0182] & Figs. 13-16 which disclose the axes corresponding to the domain or various activities that can be performed, the emotional stability that is required for each activity, etc. and the use of number lines to show the scores for respective domains)  The device of Nagaoka is directly applicable to the device of Bangara because both devices share limitations and capabilities, namely, they are both directed towards determining and managing a patient’s 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a device that combines the distance calculations between data sets as disclosed by Bangara and the coordinate axes corresponding to the various domains of activities and use of number lines as disclosed by Nagaoka.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments, because by making the domains correspond to coordinate axes and number lines being used to show the scores for respective domains, it is easy for the care concerned person to compare the pieces of patient condition information shown in the 3D area charts shown in Figs. 13-16 (See Nagaoka Par [0177]-[0182]).

Claim 14 –
Regarding Claim 14, Bangara and Nagaoka discloses the dementia treatment therapeutic effect determination device of Claim 13 in its entirety.  Bangara further discloses a device, wherein:
the fixed-point coordinates correspond to coordinates obtained as a result of a combination for which the dementia care burden level is preset to be highest, of answers to the respective questions (See Bangara Par [0085]-[0086] which discloses each domain being assigned a numerical score based on the items selected within the domain, the scores being computed by summing the scores for the component item responses within each domain, based on community standards as to the clinical relevance and level of severity of each variable and response within the domain. See Bangara Par [0048] & [0078] which discloses exemplary criteria used to map the stratified variables across the different domains to levels of care, and this mapping being based on the distance between the response set (responses to items selected within the domain) and the closest anchor response set, which, as described in Par highest or lowest)); and
the determination unit determines the therapeutic effect of the treatment for dementia in terms of the dementia care burden level so that when two of the Euclidean distances, one shorter than the other and one longer than the other, are compared, the therapeutic effect of the treatment for dementia for the shorter Euclidean distance is not lower than the therapeutic effect of the treatment for dementia for the longer Euclidean distance (See Bangara Par [0069] which discloses a set of “gap” equations being created to account for all combinations of input responses, is mapped to a stratification level based on the degree to which it deviated from its nearest anchor criteria, with, as according to Bangara Par [0062] the highest values of deviation being represented as the most severe form of burden levels and the smaller values representing the least severe levels).

Claim 15 –
Regarding Claim 15, Bangara and Nagaoka discloses the dementia therapeutic effect determination device of Claim 13 in its entirety.  Bangara further discloses a device, wherein:
the score calculator calculates the scores by calculating, for each of the domains, a sum of numerical values into which answers to questions belonging to the domain have been converted (See Bangara Par [0085]-[0086] which discloses each domain being assigned a numerical score based on the items selected within the domain, the scores being computed by summing the scores for the component item responses within each domain, based on community standards as to the clinical relevance and level of severity of each variable and response within the domain).


Claim 17 –
Regarding Claim 17, Bangara and Nagaoka discloses the dementia treatment therapeutic effect determination device of Claim 13 in its entirety.  Nagaoka further discloses a device, wherein:
n is three (See Nagaoka Par [0177]-[0182] & Figs. 13-16 which disclose the axes corresponding to the domain or various activities that can be performed, the emotional stability that is required for each activity, etc. and the use of number lines to show the scores for respective domains and the figures showing a graphical representation of the scores in an n=3 dimensional space).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a device that combines the generation of graphs of the domain scores as disclosed in Bangara and the 3-dimensional graphing capabilities as disclosed in Nagaoka.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments, because by making the domains correspond to the number of dimensions in the spatial depiction of the domain scores, it is easy for the care concerned person to compare the pieces of patient condition information shown in the 3D area charts shown in Figs. 13-16 (See Nagaoka Par [0177]-[0182]).

Claim 18 –
Regarding Claim 18, Bangara and Nagaoka discloses the dementia treatment therapeutic effect determination device of Claim 13 in its entirety.  Nagaoka further discloses a device, wherein:
an image generator that generates a three-dimensional image in which a position of the fixed-point coordinates represented by the scores for the respective domains calculated by the score calculator are visible together in the n-dimensional space (See Nagaoka Par [0177]-[0182] & Figs. 13-16 which disclose the axes corresponding to the domain or various activities that can be performed, the emotional stability that is required for each activity, etc. and the use of 
wherein:
the output unit also displays the three-dimensional image generated by the image generator (See Nagaoka Par [0066] & [0177]-[0182] & Figs. 13-16 which disclose the axes corresponding to the domain or various activities that can be performed, the emotional stability that is required for each activity, etc. and the use of number lines to show the scores for respective domains and the figures showing a graphical representation of the scores in an n=3 dimensional space).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a device that combines the generation of graphs of the domain scores as disclosed in Bangara and the 3-dimensional graphing capabilities and image generation capabilities as disclosed in Nagaoka.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments, because by making the domains correspond to the number of dimensions in the spatial depiction of the domain scores and outputting the image that is generated by the spatial depiction, it is easy for the care concerned person to compare the pieces of patient condition information shown in the 3D area charts shown in Figs. 13-16 (See Nagaoka Par [0177]-[0182]).

Claim 19 –
Regarding Claim 19, Bangara and Nagaoka discloses the dementia treatment therapeutic effect determination device of Claim 13 in its entirety.  Bangara discloses a device, further comprising:
question image storage that stores, for each of the questions, a question image containing the question and a plurality of answer choices to the question (See Bangara Par [0049]-[0051] 
a reception unit configured to receive for each of the question images stored in the question image storage, an answer choice selected from the plurality of answer choices contained in the question image (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question, each response being able to be selected or not selected); and
numerical value storage that stores, for each of the question images stored in the question image storage, numerical values and the plurality of answer choices contained in the question image, the numerical values each being associated with a different one of the plurality of answer choices (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question; See Bangara Par [0037] which discloses severity scores being generated for each of 7 domains, based on derived variables and individual item responses provided to the system from each domain; See Bangara Par [0085] which discloses each domain being given or assigned a numerical scored based on the items selected within the domain, the score being computed by summing the scores for the component item responses within each domain, based on community standards and research as to the clinical relevance and level of severity of each variable and response within the domain); 
wherein:
the output unit also displays each of the question images stored in the question image storage (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question),
the obtainment unit obtains each answer by obtaining, as an answer, the answer choice received by the reception unit (See Bangara Par [0049]-[0051] which and
the score calculator calculates the scores in accordance with the numerical values stored in the numerical value storage in association with the answer choices corresponding to the answer by the obtainment unit (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question; See Bangara Par [0037] which discloses severity scores being generated for each of 7 domains, based on derived variables and individual item responses provided to the system from each domain; See Bangara Par [0085] which discloses each domain being given or assigned a numerical scored based on the items selected within the domain, the score being computed by summing the scores for the component item responses within each domain, based on community standards and research as to the clinical relevance and level of severity of each variable and response within the domain).

Claim 20 –
Regarding Claim 20, Bangara and Nagaoka discloses the dementia treatment therapeutic effect determination device of Claim 19 in its entirety.  Bangara further discloses a device, wherein:
each of the question images contains five answer choices (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question;  As set forth in MPEP §2144.05(II), as long as a reference discloses that each question contains a number of finite answer choices because, it is not inventive to discover the optimum or workable ranges of something, in this case the number of answer choices present for each question image, by routine experimentation.  Unless it can be shown that the claimed range or amount of something is and
each of the question images also contains three illustrations for three respective answer choices among the five answer choices, the two remaining answer choices being associated with the highest numerical value and the lowest numerical value in the numerical value storage (See Bangara Par [0048]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question and the variables being selected based on community standards and clinical research as being the most relevant to describe clinical acuity, each response being designated by an illustration of a checkbox; As set forth in MPEP §2144.05(II), as long as a reference discloses that each question contains a number of finite answer choices because, it is not inventive to discover the optimum or workable ranges of something, in this case the number of answer choices present for each question image, by routine experimentation.  Unless it can be shown that the claimed range or amount of something is critical to the disclosure and functionality of the claimed invention, any number or range that is disclosed in a reference can be used; See Bangara Par [0062] which discloses the highest values of deviation being represented as the most severe form of burden levels and the smaller values representing the least severe levels).

Claim 21 –
Regarding Claim 21, Bangara and Nagaoka discloses a dementia treatment therapeutic effect determination method of determining a therapeutic effect of treatment for dementia care burden level for a patient to be cared for, the dementia treatment therapeutic effect determination method comprising:
obtaining answers to respective questions about a behavioral pattern of the patient twice, one a first time round and once a second time round, the questions each belonging to one of n domains, where n is an integer of at least two (See Bangara Par [0037] which discloses severity scores being generated for each of 7 domains, based on derived variables and 
in accordance with a difference between the Euclidean distance calculated the first time round in the calculating and the Euclidean distance calculated the second time round in the calculating, determining a therapeutic effect of treatment for dementia in terms of the dementia care burden level for the patient to be cared for (See Bangara Par [0024]-[0026] which discloses an objective measure via calculation to determine the effectiveness of treatment (therapeutic effect) on the patient based on quality measures); and
outputting the therapeutic effect of the treatment for dementia determined in the determining (See Bangara [0085]-[0087] which discloses an output report that includes the care burden level or level of urgency is outputted and a graph of the domain scores as a visual presentation of the patient’s clinical profile, which contains measures of therapeutic effect or effective of treatment, is outputted as well).
Bangara does not explicitly disclose a method comprising:
for each round the scores are calculated in the calculating, calculating a Euclidean distance between fixed point coordinates and coordinates represented by the scores for the respective domains calculated in the calculating, in an n-dimensional space in which number lines used to show the scores for the respective domains correspond to coordinate axes;

Bangara discloses the use of Euclidean distance to represent scores for the respective domains (See Bangara Par [0078] which discloses the determination of a level of care being based on the distance between the response set and its closest anchor response set in an n-dimensional space, where n represents 

Nagaoka discloses the domains corresponding to coordinate axes or number lines being uses to show the scores for respective domains (See Nagaoka Par [0177]-[0182] & Figs. 13-16 which disclose the axes corresponding to the domain or various activities that can be performed, the emotional stability that is required for each activity, etc. and the use of number lines to show the scores for respective domains)  The device of Nagaoka is directly applicable to the device of Bangara because both devices share limitations and capabilities, namely, they are both directed towards determining and managing a patient’s clinical status such as Alzheimer’s or dementia based on inputted answers to questions and patient condition information.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a device that combines the distance calculations between data sets as disclosed by Bangara and the coordinate axes corresponding to the various domains of activities and use of number lines as disclosed by Nagaoka.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments, because by making the domains correspond to coordinate axes and number lines being used to show the scores for respective domains, it is easy for the care concerned person to compare the pieces of patient condition information shown in the 3D area charts shown in Figs. 13-16 (See Nagaoka Par [0177]-[0182]).

Claim 22 –
Regarding Claim 22
the dementia care burden level determination program being designed to cause a computer including a processor and memory to implement the dementia care burden level determination method according to Claim 11 (See item 29 for explanation of Claim 21 which is fully taught by Bangara and Nagaoka and containing non-transitory computer-readable recording media devices such as in Bangara Par [0007] or Nagaoka Par [0022]).

Claims 4 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bangara et al. in view of Nagaoka et al. in view of Snyder et al. (U.S. Patent Publication No. 20070299360).

Claim 4 –
Regarding Claim 4, Bangara and Nagaoka disclose the dementia care burden level determination device according to Claim 1.  Bangara and Nagaoka do not explicitly disclose a device, wherein:
the score calculator calculates the scores by calculating, for each of the domains, a deviation value expressed as a Z-score or a T-score for the patient in a population distribution of sums calculated for respective patients, the sums each being a sum of numerical values into which answers to questions belonging to the domain have been converted.

Bangara and Nagaoka disclose the use of gap equation to express the determination/calculation of the deviation between the response set and a population distribution, i.e. anchor response sets, aka clinical community standards and distributions ((See Bangara Par [0069] which discloses a set of “gap” equations being created to account for all combinations of input responses, is mapped to a stratification level based on the degree to which it deviated from its nearest anchor criteria, with, as according to Bangara Par [0062] the highest values of deviation being represented as the most severe form of burden levels and the smaller values representing the least severe levels).  However, Bangara and Nagaoka do not specifically disclose the calculation for the deviations being specifically expressed as a Z-score or T-score.
Snyder discloses the use of z-scores as a form of deviation value for the patient in a population distribution of sums calculated for respective patients (See Snyder Par [0102]-[0103] which discloses a test score for a subject being calculated based on input responses to certain cognitive tests.  Furthermore, a test score can be implemented with a logistic regression model, and standardized against a database of scores associated with normal adults aged 50-85 years.  Following this, the system standardizes the test scores to a z-score using the normative database, representing deviation from the normative values usually received within the population of adults).  The device of Snyder is directly applicable to the device of Bangara and Nagaoka, because both devices share limitations and capabilities, namely, they are both directed towards identifying and managing a patient’s clinical status such as Alzheimer’s or dementia based on inputted answers to questions, patient condition information, and certain cognitive tests.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bangara and Nagaoka, which already discloses the use of gap equations to determine the degree from which the patient-provided response deviates from the population norm, to also include Z-scores or T-scores as a form of deviation value, as set forth in Snyder.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bangara and Nagaoka to also include Z-scores or T-scores as a form of deviation value, as set forth in Snyder, because those skilled in the art will recognize that z-scores or t-scores are techniques that are needed to standardize a score (test score, response score, etc.) against various types of collections of data or population norms (See Snyder Par [0103]).

Claim 16 –
Regarding Claim 16
the score calculator calculates the scores by calculating, for each of the domains, a deviation value expressed as a Z-score or a T-score for the patient in a population distribution of sums calculated for respective patients, the sums each being a sum of numerical values into which answers to questions belonging to the domain have been converted.

Bangara and Nagaoka disclose the use of gap equation to express the determination/calculation of the deviation between the response set and a population distribution, i.e. anchor response sets, aka clinical community standards and distributions ((See Bangara Par [0069] which discloses a set of “gap” equations being created to account for all combinations of input responses, is mapped to a stratification level based on the degree to which it deviated from its nearest anchor criteria, with, as according to Bangara Par [0062] the highest values of deviation being represented as the most severe form of burden levels and the smaller values representing the least severe levels).  However, Bangara and Nagaoka do not specifically disclose the calculation for the deviations being specifically expressed as a Z-score or T-score.
Snyder discloses the use of z-scores as a form of deviation value for the patient in a population distribution of sums calculated for respective patients (See Snyder Par [0102]-[0103] which discloses a test score for a subject being calculated based on input responses to certain cognitive tests.  Furthermore, a test score can be implemented with a logistic regression model, and standardized against a database of scores associated with normal adults aged 50-85 years.  Following this, the system standardizes the test scores to a z-score using the normative database, representing deviation from the normative values usually received within the population of adults).  The device of Snyder is directly applicable to the device of Bangara and Nagaoka, because both devices share limitations and capabilities, namely, they are both directed towards identifying and managing a patient’s clinical status such as Alzheimer’s or dementia based on inputted answers to questions, patient condition information, and certain cognitive tests.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bangara and Nagaoka, which already discloses the use of gap .

Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bangara et al. in view of Nagaoka et al. in view of Walker et al. (U.S. Patent Publication No. 20140257852).

Claim 9 –
Regarding Claim 9, Bangara and Nagaoka discloses the dementia care burden level determination device according to Claim 1.  Bangara and Nagaoka do not disclose a device, further comprising varying position identifying and medical facility identifying capabilities for a patient.  However, Bangara and Nagaoka do disclose a device that utilizes threshold implementations that indicate whether the symptoms are “suggestive of” a certain diagnosis, and thereby requiring certain treatment or intervention and whether that treatment or intervention is emergent, urgent, or routine (See Bangara Par [0079]-[0087])

Walker discloses a device, wherein:
a position identifying unit configured to identify a position of the dementia care burden level determination device by using a global positioning system (GPS) (See Walker Par [0075]-[0076] which discloses thresholding a numerical score corresponding to at least one of the user’s input selections, and upon the score reaching a certain level, identifying a medical facility or healthcare professional to assist the patient via locating the user device and 
medical facility storage that stores the position of medical facilities (See Walker Par [0075]-[0076] which discloses thresholding a numerical score corresponding to at least one of the user’s input selections, and upon the score reaching a certain level, identifying a medical facility or healthcare professional to assist the patient via locating the user device and communicating the user’s treating physician, healthcare professionals, and or healthcare providers; See Walker [0093]-[0094], See Fig. 12 which discloses the device being able to track patient geographical data and illustrate physician geographical location map of healthcare facilities and a map integrated menu); and
a medical facility identifying unit configured, when the dementia care burden level determined by the determination unit is equal to or greater than a predetermined value, to identify a medical facility that the patient is recommended to attend, in accordance with the position of the dementia care burden level determination device identified by the position identifying unit and the positions of the medical facilities stored in the medical facility storage (See Walker Par [0075]-[0076] which discloses thresholding a numerical score corresponding to at least one of the user’s input selections, and upon the score reaching a certain level, identifying a medical facility or healthcare professional to assist the patient via locating the user device and communicating the user’s treating physician, healthcare professionals, and or healthcare providers; See Walker [0093]-[0094], See Fig. 12 which discloses the device being able to track patient geographical data and illustrate physician geographical location map of healthcare facilities and a map integrated menu), wherein:
the output unit also outputs information regarding the medical facility identified by the medical facility identifying unit (See Walker Par [0075]-[0076] which discloses 

The device of Walker is directly applicable to the device of Bangara and Nagaoka because both devices share limitations and capabilities, namely, they are both directed to determining a patient’s health risk via numerical scoring of certain user input selections, and thresholding the numerical score to take some plan of action, treatment, etc. to prevent further health complication for the patient.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bangara and Nagaoka to further include geographical and positional capabilities for identifying a patient and medical facility’s location, as disclosed by Walker.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bangara and Nagaoka to further include geographical and positional capabilities for identifying a patient and medical facility’s location, as disclosed by Walker because providing action, behavior, or health triggers allows for updated, real-time patient vital information and can provide the basis for a patient to seek immediate medical attention when encountering a situation where certain health levels exceed dangerous thresholds (See Walker Par [0075]-[0076]).



Claim 10 –
Regarding Claim 10, Bangara and Nagaoka and Walker disclose the dementia care burden level determination device according to Claim 9.  Walker discloses a device, further comprising:
map storage that stores a map (See Walker Par [0075]-[0076] which discloses thresholding a numerical score corresponding to at least one of the user’s input selections, and upon the score reaching a certain level, identifying a medical facility or healthcare professional to assist the patient via locating the user device and communicating the user’s treating physician, healthcare professionals, and or healthcare providers; See Walker [0093]-[0094], See Fig. 12 which discloses the device being able to track patient geographical data and illustrate physician geographical location map of healthcare facilities and a map integrated menu and further outputting information about a doctor, the doctor’s facility, contact information, etc.); and
a route image generator that generates, by using the map stored in the map storage, a route image showing a route to be taken when attending the medical facility identified by the medical facility identifying unit from the position of the dementia care burden level determination device identified by the position identifying unit (See Walker Par [0075]-[0076] which discloses thresholding a numerical score corresponding to at least one of the user’s input selections, and upon the score reaching a certain level, identifying a medical facility or healthcare professional to assist the patient via locating the user device and communicating the user’s treating physician, healthcare professionals, and or healthcare providers; See Walker [0093]-[0094], See Fig. 12 which discloses the device being able to track patient geographical data and illustrate physician geographical location map of healthcare facilities and a map integrated menu and further outputting information about a doctor, a healthcare facility, contact information, such as directions to the doctor or healthcare facility);
wherein:
the output unit also displays the route image generated by the route image generator (See Walker Par [0075]-[0076] which discloses thresholding a numerical score corresponding to at least one of the user’s input selections, and upon the score reaching a certain level, identifying a medical facility or healthcare professional to assist the patient via locating the user device and communicating the user’s treating physician, healthcare professionals, and or healthcare providers; See Walker [0093]-[0094], See Fig. 12 which discloses the device being able to track patient geographical data and illustrate physician geographical location map of healthcare facilities and a map integrated menu and further outputting information about a doctor, a healthcare facility, contact information, such as directions to the doctor or healthcare facility).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bangara and Nagaoka to further include geographical and positional capabilities for identifying a patient and medical facility’s location, recommending a route to the medical facility based on the patient’s current position, and outputting that recommendation, as disclosed by Walker.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bangara and Nagaoka to further include geographical and positional capabilities for identifying a patient and medical facility’s location, as disclosed by Walker because providing action, behavior, or health triggers allows for updated, real-time patient vital information and can provide the basis for a patient to seek immediate medical attention when encountering a situation where certain health levels exceed dangerous thresholds (See Walker Par [0075]-[0076]).



Response to Arguments
Applicant's arguments filed 04 February 2021 have been fully considered but they are not persuasive.
Regarding 35 U.S.C. 101 rejections of Claims 1-22, Applicant argues on pp. 14-17 of Arguments/Remarks that Claims 1-22 do not recite a judicial exception.  More specifically, Applicant argues that similar to the USPTO’s conclusions in Example 38 of the 2019 PEG, Claim 1 of the instant application does not explicitly recite a mathematical relationship, formula, or calculation and that while some of the limitations in Claim 1 may utilize mathematical concepts, the mathematical concepts are not specifically recited in the Claim by explicitly reciting a mathematical formula.  Examiner respectfully disagrees with Applicant.  While Applicant is correct in stating that there is no explicit recitation of a mathematical formula, Claim 1 of the instant application certainly recites one or more mathematical relationships and/or calculations.  For instance, Claims 1, 11, 13, and 21 specifically recite various forms of a “calculator” that “calculates scores for the respective domains, the scores being expressed as numerical values” and/or “calculates a Euclidean distance between fixed-point coordinates… in an n-dimensional space in which number lines used to show the scores for the respective domains correspond to coordinate axes.  Claims 3 & 15 further describe the “score calculator… calculating, for each of the domains,  a sum of numerical values into which answers to questions belonging to the domain have been converted”.  Furthermore, Claims 4 & 16 specifically make mention of “calculating a deviation value expressed as a Z-score or a T-score for the patient in a population distribution of sums calculated for respective patients”.  So not only do the Claims recite mathematical calculations, they also recite mathematical relationships in specifically calculating a Euclidean distance, and/or calculating deviation values by utilizing Z-scores or T-scores.  As for Applicant’s comparison of the instant Claims to Example 38 of the 2019 PEG, there are no explicit mathematical concepts or calculations that are recited in Example 38.  As stated in the Background of Example 38, the model determines a randomized working value of each element based on the initial value of the circuit element and manufacturing tolerance range.  Whereas, in the instant Claims, explicit mathematical relationships and calculations are performed such as Accordingly, the 35 U.S.C. 101 rejections of Claims 1-22 are maintained.
Regarding 35 U.S.C. 101 rejections of Claims 1-22, Applicant argues on pp. 17-22 of Arguments/Remarks that the instant Claims are integrated into a practical application.  More specifically Applicant argues that the additional limitations amount to an improvement to another technology or technical field or improves the relevant existing technology and references Paragraphs [0019]-[0024], [0171], and [0172] of Applicant’s specification which purportedly show said improvements.  Examiner respectfully disagrees.  While Applicant is correct in identifying that a clear nexus between a problem found in the art as described in their specification and a clearly drafted solution found in the claims, as well as, the aforementioned paragraphs from Applicant’s specification as disclosing potential improvements to problems that are found with relevant existing technology, the solutions to said improvements are not clearly reflected in the instant drafted claims.  For instance, in Applicant’s spec. [0172], Applicant mentions that treating different cases (e.g., case (1) and case (2) mentioned in Applicant’s spec.) by utilizing sum of answers to respective questions, enables to determine differences in the dementia care burden level between the domains, which enables to optimize, for example, the locations of facilities that provide nursing care services, which would, of course, amount to a practical application and an improvement over the current, relevant existing technology.  However, it is unclear how simply providing a sum of answers to each domain in a numerical, vector value, as presented in the claims, directly translates to being able to allows users to optimize the locations of facilities that provide nursing care services (for patients with dementia).  The currently drafted claims, under broadest reasonable interpretation, portray an embodiment amounting to receiving data, simply applying the Accordingly, the 35 U.S.C. 101 rejections of Claims 1-22 are maintained.
Regarding 35 U.S.C. 101 rejections of Claims 1-22, Applicant argues on pp. 23-24 of Arguments/Remarks that the instant Claims amount to significantly more than the recited judicial exception.  More specifically, Applicant argues that the discussed additional limitations of the claims are not well-understood, routine, conventional activity in the field and provide an inventive concept and because the present application is therefore directed to a particular, limited application of a dementia care burden level determination device, they do not monopolize any abstract idea in practice.  Examiner respectfully disagrees.  As laid out in the previous and current Office Actions, each of the limitations that Applicant presents in the Claims have been acknowledged and analyzed under step 2B of the Alice/Mayo framework and have found to represent well-understood, routine, and conventional activity.  Without further, specific argument regarding the well-understood, routine, and conventional nature of the activity laid out in the claims, as addressed in the previous and current Office Actions, Examiner still concludes that the activity is well-understood, routine, and conventional as previously analyzed.  Accordingly, the 35 U.S.C. 101 rejections of Claims 1-22 are maintained.
Regarding 35 U.S.C. 101 rejections of Claims 1-22, Applicant argues on pp. 24 of Arguments/Remarks that because of the aforementioned arguments regarding Claim 1 now purportedly render Claim 1 as patent eligible, independent Claims 11, 13, and 21, and their dependent claims, Claims 12, 14-20, & 22, respectively, should also be patent eligible because they are the same or substantially similar to Claim 1 and the claims that are dependent from Claim 1.  Examiner respectfully disagrees.  As addressed above, Claim 1 is still considered to be directed towards an abstract idea, i.e. mathematical concepts, without significantly more and is therefore still rejected under 35 U.S.C. 101.  Therefore, Claims 11, 13, and 21, and their dependent claims, Claims 12, 14-20, & 22, respectively, which are the Accordingly, the 35 U.S.C. 101 rejections of Claims 1-22 are maintained.
Regarding 35 U.S.C. 103 rejections of Claim 1, Applicant argues on pp. 25-27 of Arguments/Remarks that Bangara and Nagaoka fail to disclose a distance calculator as recited in Claim 1 of the present application.  More specifically, Applicant argues that Bangara fails to describe that the distance is a Euclidean distance in the n-dimensional space and its significance, and Nagaoka merely describes displaying a 3D area chart that relates to five kinds of everyday acts of taking a meal, excreting, taking a bath, sleeping and changing clothes, and the numerical value(s) associated with each of the everyday acts.  Examiner respectfully disagrees.  Bangara Par [0078] discloses “An exemplary criteria used to map the stratified variables across the different domains to levels of care… all combinations of domain stratification levels and variables (response sets) are mapped to a level of care.  As with the gap equations described above, in some cases mapping of response sets to a level of care is based on the distance between the response set and its closest anchor response set”.  While Bangara is not explicit in stating this is a “Euclidean distance” between the response set and its closest anchor response set points in the Euclidean space of ‘n’ domains, it is inherent that the distance calculation between two points in a Euclidean space of ‘n’ domains is the Euclidean distance as learned in rudimental geometry.  Therefore, Bangara indeed teaches the determination of a distance between two points in an ‘n’ dimensional space as it relates to domain stratification levels and variables that are mapped to a level of care.  As for Nagaoka, Par [0177]-[0182] & associated Figs. 13-16 disclose the axes of the graphical representation output screen corresponding to the domains, i.e., various field of activity, and further disclose that number lines and a legend are present to show the score for the respective domains corresponding to coordinate axes, such as a stable or unstable emotion score.  It is acknowledged by Examiner that Nagaoka does not calculate a Euclidean distance between fixed-point coordinates and coordinates represented by the respective values of the emotional stability.  However, this is the portion of the Claim that is taught by Bangara, not Claim 1 would be considered obvious under 35 U.S.C. 103 over Bangara in view of Nagaoka using KSR rationale (G).  Accordingly, the 35 U.S.C. 103 rejections of Claim 1 are maintained.
Regarding 35 U.S.C. 103 rejections of Claims 11, 13, and 21, Applicant argues on pp. 28 of Arguments/Remarks that because of the aforementioned arguments regarding Claim 1 now purportedly render Claim allowable over the art, independent Claims 11, 13, and 21, should also be allowable over the art because they are the same or substantially similar to Claim 1.  Examiner respectfully disagrees.  As addressed above, Claim 1 is still considered obvious under 35 U.S.C. 103 over Bangara in view of Nagaoka.  Therefore, Claims 11, 13, and 21, which are the same or substantially similar to Claim 1, are similarly rejected under 35 U.S.C. 103 for the same or substantially similar reasons as noted above.  Accordingly, the 35 U.S.C. 103 rejections of Claims 11, 13, and 21 are maintained
Regarding 35 U.S.C. 103 rejections of Claims 2-10, 12, 14-20, and 22, Applicant argues on pp. 28 of Arguments/Remarks that because of the aforementioned arguments regarding Claims 1, 11, 13, and 21 now purportedly render independent Claims 1, 11, 13, and 21 allowable over the prior art, Claims 2-10, 12, 14-20, and 22 are also allowable over the prior art at least by virtue of their dependencies from Claim 1, 11, 13, and 21, respectively.  As addressed above, Claim 1 is still considered obvious under 35 U.S.C. 103 over Bangara in view of Nagaoka.  Therefore, Claims 11, 13, and 21, which are the same or substantially similar to Claim 1, are similarly rejected under 35 U.S.C. 103 for the same or substantially similar reasons as noted above.  Even further, Claims 2-10, 12, 14-20, and 22 remain rejected under 35 U.S.C. 103 by virtue of their dependencies from Claims 1, 11, 13, or 21, respectively.  Accordingly, the 35 U.S.C. 103 rejections of Claims 2-10, 12, 14-20, and 22 are maintained.
Regarding 35 U.S.C. 103 rejections of Claims 4, 9, 10, & 16, Applicant argues on pp. 28 of Arguments/Remarks that because of the aforementioned arguments regarding Claim 1 & 13 now purportedly render independent Claims 1 and 13 allowable over the prior art, Claims 4, 9, 10, and 16 are also allowable over the prior art at least by virtue of their dependencies from Claims 1 and 13, respectively, and because additionally applied references to Snyder and Walker do not cure the purported deficiencies of Bangara and Nagaoka.  As addressed above, Claim 1 is still considered obvious under 35 U.S.C. 103 over Bangara in view of Nagaoka.  Therefore, Claim 13, which is the same or substantially similar to Claim 1, is similarly rejected under 35 U.S.C. 103 for the same or substantially similar reasons as noted above.  Even further, Claims 4, 9, 10, and 16 remain rejected under 35 U.S.C. 103 by virtue of their dependencies from Claims 1 and 13, respectively and because Snyder and Walker are not required to cure any purported deficiencies of Bangara and Nagaoka.  Accordingly, the 35 U.S.C. 103 rejections of Claims 4, 9, 10, & 16 are maintained.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER JOSEPH RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        04/22/21
/JONATHAN DURANT/Primary Examiner, Art Unit 3626